UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 03-4325
JESSE J. ANDERSON, JR.,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Columbia.
            Matthew J. Perry, Jr., Senior District Judge.
                             (CR-02-660)

                  Submitted: November 19, 2003

                      Decided: December 8, 2003

    Before WILKINSON and GREGORY, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Debra Y. Chapman, DEBRA CHAPMAN P.A., Columbia, South
Carolina, for Appellant. Stacey Denise Haynes, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.
2                     UNITED STATES v. ANDERSON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Jesse J. Anderson appeals his guilty-plea conviction for being a
felon in possession of a firearm, in violation of 18 U.S.C.
§§ 922(g)(1), 924(e) (2000). Anderson’s attorney has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), raising
one issue, but stating that she finds no meritorious grounds for appeal.

   In the Anders brief, counsel questions whether the district court
properly complied with the requirements of Fed. R. Crim. P. 11 when
accepting Anderson’s guilty plea. Because Anderson failed to object
or move to withdraw his guilty plea, this Court reviews his plea hear-
ing for plain error. United States v. Martinez, 277 F.3d 517, 524-27
(4th Cir.), cert. denied, 537 U.S. 899 (2002). After a close review of
the plea proceedings, we conclude that the district thoroughly com-
plied with the requirements of Rule 11.

   In his supplemental pro se brief, Anderson contends that the
Supreme Court’s holding in Apprendi v. New Jersey, 530 U.S. 466,
490 (2000), renders section 922(g) unconstitutional, because Con-
gress does not require the Government to allege prior felony convic-
tions in the indictment or prove their existence beyond a reasonable
doubt. However, Apprendi held that any fact other than a prior con-
viction that increases the penalty must be proved beyond a reasonable
doubt. Id. Therefore, this challenge is meritless. See United States v.
Sterling, 283 F.3d 216, 220 (4th Cir. 2002).

   In accordance with Anders, we have reviewed the entire record in
this case and have found no meritorious issues for appeal. We there-
fore affirm Anderson’s conviction and sentence. We deny Anderson’s
motion for substitute counsel, which was based on his erroneous
assumption that he would have to pay a retainer to his court appointed
attorney. This court requires that counsel inform her client, in writing,
                      UNITED STATES v. ANDERSON                        3
of his right to petition the Supreme Court of the United States for fur-
ther review. If the client requests that a petition be filed, but counsel
believes that such petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
sel’s motion must state that a copy thereof was served on the client.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                            AFFIRMED